DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 11/30/2020, in which claims 1-20 were presented for examination.
Claims 1-20 are now pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9, 17-20 is/are rejected under 35 U.S.C. 102(a)1 as being anticipated by Somaiya et al. (US 20190340173 A 1) published on Nov. 7, 2019.

Claim 1, Somaiya discloses a method implemented by one or more processors, the method comprising:
receiving, via a client device of a user, a search query (par. 29; "user may submit a search query to a search engine [. .. } The search engine may process the search query");
obtaining one or more environmental signals associated with an environment in which the user is located at a time when the search query is received (par. 86-87, 115; "context 1215 may encompass any information about the circumstances under which the query is submitted':
"usage metrics [. . .} location, time, season [. . .} may be extracted');
processing the one or more environmental signals to generate a privacy measure associated with submission of the search query (par. 115; "usage metrics 1920 and 1930 may be[. .. } stored in the database 1940 as context modeling data");
subsequent to generating the privacy measure associated with the submission of the search query (par. 28, 29, 38, 43; "user may submit a search query to a search engine[. . .} The search engine may process the search query': "after submitting other search queries", "allow users to submit queries", "a database of user actions taken after submitting a search query may be created. The actions may be used to recommend search queries to later users"):
-receiving user input directed to a search interface of the client device or an additional client device of the user (par. 43, 113, 115; "historical user behavior data with data regarding the behavior of a number of users of the system", "based on prior actions of other users after submitting the same search query, based on prior actions of this user after submitting other search queries or[. .. ]"; in the latter alternative, the behavior of users of the system is the behavior of the same user, the user who submitted the user input); 
-obtaining one or more additional environmental signals associated with the environment in which the user is located at a subsequent time when the user input is received, wherein the subsequent time is subsequent to the time (par. 43, 113, 115; 
"context 1215 may encompass any information about the circumstances under which the query is submitted", "usage metrics [. .. } location, time, season[. .. } may be extracted'); 
 processing the one or more additional environmental signals to generate an additional privacy measure associated with the user input (par. 115; "For example, the context may include [. . .} the season during which the query was generated, and so on. Based on historical context data, a search for jackets during the summer may often be followed by a related search for windbreakers, while a search for jackets during the winter may often be followed by a related search for coats. Thus, the query modeling data would suggest both coats and windbreakers as related searches, but the context modeling data would suggest an appropriate related search based on the season"); 
-selecting, from a superset of historical search queries of the user, a subset of the historical search queries, wherein the selecting is based on at least the privacy measure and the additional privacy measure (par. 89, 113, 115; "the historical user behavior data[. .. } for each unique search query", "a search commonly run by[. .. } users including the current user) after running the current search query would be a query data feature 1225. To illustrate, a search for "digital camera" may frequently follow searches for "camera.""); and 
 in response to receiving the user input directed to the search interface, causing the subset of the historical search queries to be presented to the user via the client device or the additional client device (par. 31; "The recommended search queries may be presented to the user", "For example, if the search query is "digital camera," and many users that search for a digital camera refine the search to "digital camera black" before interacting with an item, "digital camera black" may be a recommended search query').

Claim 2, Somaiya discloses the method of claim 1. Somaiya further teaches :  wherein the one or more environmental signals associated with the environment of the user comprise one or more of: location information that corresponds to a location of the user when the search query is received, audio data that captures environmental noise of the environment when the search query is received, or vision data that captures the environment when the search query is received ( par. 0115 and 0118, location extracted from historical user behavior).

Claim 3, Somaiya discloses the method of claim 2. Somaiya further teaches:  wherein the one or more environmental signals associated with the search query include at least the location information that corresponds to the location of the user when the search query is received (par. 0115 and 0118, location extracted from historical user behavior).

Claim 6. Somaiya discloses the method of claim 2. Somaiya further teaches: wherein the one or more environmental signals associated with the search query include at least the audio data that captures the environmental noise of the environment when the search query is received (par.0041, wherein the user query can include combination of text and audiovisual data).

Claim 9. Somaiya discloses the method of claim 2. Somaiya further teaches: wherein the one or more environmental signals associated with the search query include at least the vision data that captures the environment when the search query is received (par.0041, wherein the user query can include combination of text and audiovisual data).

Claim 17, Somaiya discloses a method implemented by one or more processors, the method comprising:
receiving, via a client device of a user, a search query (par. 29; "user may submit a search query to a search engine |...] The search engine may process the search query’).
processing a set of environmental signals associated with an environment in which the user is located at a time when the search query is received to generate a privacy measure associated with submission of the search query (par. 86, 115; "context 1215 may encompass any information about the circumstances under which the query is submitted", "usage metrics [...] location, time, season [...] may be extracted", "usage metrics 1920 and 1930 may be [...] stored in the database 1940 as context modeling data’).
 Subsequent to generating the privacy measure associate with the submission of the search query (par. 28, 29, 38, 43; "user may submit a search query to a search engine [...] The search engine may process the search query”, “after submitting other search queries", "allow users to submit queries", "a database of user actions taken after submitting a search query may be created. The actions may be used to recommend search queries to later users").
 receiving user input directed to a search interface of the client device or an additional client device of the user (par. 43, 113, 115; "historical user behavior data with data regarding the behavior of a number of users of the system", "based on prior actions of other users after submitting the same search query, based on prior actions of this user after submitting other search queries or [...]"; in the latter alternative, the behavior of users of the system is the behavior of the same user, the user who submitted the user input).
processing an additional set of additional environmental signals associated with the environment in which the user is located at a subsequent time when the user input is received to generate an additional privacy measure associated with the user input, wherein the subsequent time is subsequent to the time (par. 43, 113, 115; "context 1215 may encompass any information about the circumstances under which the query is submitted", "usage metrics [...] location, time, season [...] may be extracted”, "For example, the context may include [...] the season during which the query was generated, and so on. Based on historical context data, a search for jackets during the summer may often be followed by a related search for windbreakers, while a search for jackets during the winter may often be followed by a related search for coats. Thus, the query modeling data would suggest both coats and windbreakers as related searches, but the context modeling data would suggest an appropriate related search based on the season’).
 in response to receiving the user input directed to the search interface, causing restricted historical search queries to be presented via the client device or the additional client device based on the privacy measure and the additional privacy measure, wherein the restricted historical search queries are restricted based on the privacy measure and the additional privacy measure (par. 31, 89, 113, 115; “the historical user behavior data [...] for each unique search query", "a search commonly run by [...] users including the current user) after running the current search query would be a query data feature 1225. To illustrate, a search for “digital camera” may frequently follow searches for “camera.”", "The recommended search queries may be presented to the user", “For example, if the search query is “digital camera,” and many users that search for a digital camera refine the search to “digital camera black” before interacting with an item, “digital camera black” may be a recommended search query").
 receiving, via the client device or the additional client device, an additional search query, wherein the additional search query is an additional instance of the search query (par. 89, 113, 114; "(by al users including the current user) [...] a search for “digital camera” may frequently follow searches for “camera.””", "data regarding the actions of all users are stored [...] desirable in future uses of the same query", "future uses of the same query and stored in the database 1740 as query modeling data", "future queries by the same user and stored in the database 1840 as user modeling data"). and
 processing a further additional set of environmental signals associated with the environment in which the user is located at a further subsequent time when the additional search query is received to modify the privacy measure associated with the submission of the search query, wherein the further subsequent time is subsequent to the time and the subsequent time (par. 43, 113, 114, 115; "context 1215 may encompass any information about the circumstances under which the query is submitted", "usage metrics [...] location, lime, season [...] may be extracted", "stored in the database 1740 as query modeling data", "stored in the database 1840 as user modeling data").

Claim 18. Somaiya discloses the method of claim 17. Somaiya further teaches: further comprising: 
subsequent to modifying the privacy measure associated with the submission of the search query:
 receiving further user input directed to the search interface of the client device or the additional client device (par. 43, 113, 115; "historical user behavior data with data regarding the behavior of a number of users of the system", "based on prior actions of other users after submitting the same search query, based on prior actions of this user after submitting other search queries or [...]"; in the latter alternative, the behavior of users of the system is the behavior of the same user, the user who submitted the user input).
processing a yet further set of additional environmental signals associated with the environment in which the user is located at a yet further subsequent time when the 54Attorney Docket No. ZS202-20749 further user input is received to generate a further additional privacy measure associated with the user input, wherein the yet further subsequent time is subsequent to the time, the subsequent time, and the further subsequent time (par. 43, 113, 115; "historical user behavior data with data regarding the behavior of a number of users of the system", "based on prior actions of other users after submitting the same search query, based on prior actions of this user after submitting other search queries or [...]"; in the latter alternative, the behavior of users of the system is the behavior of the same user, the user who submitted the user input).
 and 
in response to receiving the further user input directed to the search interface, causing unrestricted historical search queries to be presented via the client device or the additional client device, wherein the unrestricted historical search queries are unrestricted based on the further additional privacy measure (par. 31, 89, 113, 115; “the historical user behavior data [...] for each unique search query", "a search commonly run by [...] users including the current user) after running the current search query would be a query data feature 1225. To illustrate, a search for “digital camera” may frequently follow searches for “camera.”", "The recommended search queries may be presented to the user", “For example, if the search query is “digital camera,” and many users that search for a digital camera refine the search to “digital camera black” before interacting with an item, “digital camera black” may be a recommended search query").

Claim 19, Somaiya discloses the method of claim 18. Somaiya further teaches: wherein the restricted historical search queries do not include the search query, and wherein the unrestricted historical search queries include at least the search query (par.0043, the suggested search query can be modification to the original query or substitution to the original query. par.0030, user searching for “digital camera” can be recommended a query “digital camera black”).

Claim 20. Claim 20 amount to a system comprising at least one processor and at least one memory storing instructions that when executed cause the at least one processor to perform the method of claim 1.  This claim is rejected for substantially the same rationale as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Somaiya, par.0144). 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somaiya et al. (US 20190340173 A 1) published on Nov. 7, 2019, in view of Mejia et al. (US 2022/0148113 A1) filed on Nov. 9, 2020.

Claim 4, Somaiya discloses the method of claim 3. Somaiya does not explicitly teach: wherein processing the one or more environmental signals to generate the privacy measure associated with the submission of the search query comprises: processing, using a machine learning model, the location information that corresponds to the location of the user when the search query is received to generate output associated with one or more types of the environment, wherein generating the privacy measure associated with the submission of the search query is based on the output associated with one or more of the types of the environment.
On the other hand, Mejia teaches: wherein processing the one or more environmental signals to generate the privacy measure associated with the submission of the search query comprises: processing, using a machine learning model, the location information that corresponds to the location of the user when the search query is received to generate output associated with one or more types of the environment, wherein generating the privacy measure associated with the submission of the search query is based on the output associated with one or more of the types of the environment (par. 0023, The privacy monitoring system uses machine learning model to process location information and generate privacy score/risk).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the machine learning of Mejia to the method of Somaiya to produce an expected result of processing location information to generate privacy measure using machine learning. The modification would be obvious because one of ordinary skill in the art would be motivated to prevent disclosure of sensitive information (Mejia, par.0001).

Claim 5, the combination of Somaiya and Mejia teaches the method of claim 4. Somaiya further teaches: wherein the type of the environment includes one or more of: a public environment, a semi-public environment, or a private environment (par.0118, the geolocation could be street address, a town, a county, a state…).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somaiya et al. (US 20190340173 A 1) published on Nov. 7, 2019, in view of Rakshit et al. (US 2020/0098358 A1) published on Mar. 26, 2020.

Claim 7, Somaiya discloses the method of claim 6. Somaiya does not explicitly teach: wherein processing the one or more environmental signals to generate the privacy measure associated with the submission of the search query comprises: processing, using a machine learning model, the audio data that captures environmental noise of the environment when the search query is received to generate output associated with one or more acoustic properties of the environment, wherein generating the privacy measure associated with the submission of the search query is based on the output associated with the one or more acoustic properties of the environment.
On the other hand, Rakshit teaches: wherein processing the one or more environmental signals to generate the privacy measure associated with the submission of the search query comprises: processing, using a machine learning model, the audio data that captures environmental noise of the environment when the search query is received to generate output associated with one or more acoustic properties of the environment, wherein generating the privacy measure associated with the submission of the search query is based on the output associated with the one or more acoustic properties of the environment (par.0069, wherein the presentation of query response is affected based on environmental surroundings of the users (e.g. ambient noise level indicating whether surrounding individuals are within a vicinity of a user)). The use of machine learning is nominal.
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the ambient noise of Rakshit to the method of Somaiya to produce an expected result generating privacy measure based on noise acoustic. The modification would be obvious because one of ordinary skill in the art would be motivated to prevent disclosure of sensitive information (Rakshit, par.0069).

Claim 8, the combination of Somaiya and Rakshit teaches the method of claim 7. Rakshit further teaches: wherein the one or more acoustic properties of the environment include one or more of: a noise level of the environment, or a classification of ambient noise detected in the environment (par.0069, ambient noise levels).
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somaiya et al. (US 20190340173 A 1) published on Nov. 7, 2019, in view of Choi et al. (US 2008/0097966 A1) published on Apr. 24, 2008.

Claim 12, Somaiya discloses the method of claim 1. Somaiya does not explicitly teach: further comprising: comparing the privacy measure associated with the submission of the search query and the additional privacy measure associated with the user input directed to the search interface; and determining, based on the comparing, whether the additional privacy measure associated with the user input directed to the search interface matches the privacy measure associated with the submission of the search query.  
On the other hand, Choi teaches: comparing the privacy measure associated with the submission of the search query and the additional privacy measure associated with the user input directed to the search interface; and determining, based on the comparing, whether the additional privacy measure associated with the user input directed to the search interface matches the privacy measure associated with the submission of the search query (par.0043, updated location range is compared to previous location range and wherein the location ranges overlaps).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the location range of Choi to the method of Somaiya to produce an expected result of comparing the first privacy measure and the additional privacy measure. The modification would be obvious because one of ordinary skill in the art would be motivated to update search results.

Claim 13, the combination of Somaiya and Choi teaches the method of claim 12. Somaiya further teaches: wherein selecting the subset of the historical search queries is in response to determining that the additional privacy measure associated with the user input directed to the search interface does not match the privacy measure associated with the submission of the search query (par.0043, second search results are retrieved from the database for a location range corresponding to a difference between the updated location range and the previous location range).

Claim 14, the combination of Somaiya and Choi teaches the method of claim 13. Somaiya further teaches: wherein determining that the additional privacy measure associated with the user input directed to the search interface does not match the measure associated with the submission of the search query comprises determining the additional privacy measure associated with the user input fails to satisfy a threshold privacy measure level for the privacy measure associated with the submission of the search query (par.0043, second search results are retrieved from the database for a location range corresponding to a difference between the updated location range and the previous location range).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somaiya et al. (US 20190340173 A 1) published on Nov. 7, 2019, in view of Choi et al. (US 2008/0097966 A1) published on Apr. 24, 2008, further in view of Holt et al. (US 2014/0195519 A1) published on Jul. 10, 2014.

Claim 15, the combination of Somaiya and Choi teaches the method of claim 12. Somaiya does not explicitly teach: further comprising: causing a selectable element to be presented along with the subset of the historical search queries, wherein the selectable element, when selected, causes one or more additional historical search queries that were not selected for inclusion in the subset to be presented to the user via the client device or the additional client device.  
On the other hand, Holt teaches: causing a selectable element to be presented along with the subset of the historical search queries, wherein the selectable element, when selected, causes one or more additional historical search queries that were not selected for inclusion in the subset to be presented to the user via the client device or the additional client device (par. 0037, a user selects query suggestion using input device, the selected query is set as a query segment of the search query).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the query suggestion of Holt to the method of Somaiya to produce an expected result of selecting historical queries for inclusion. The modification would be obvious because one of ordinary skill in the art would be motivated to select suggested queries based on user needs.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somaiya et al. (US 20190340173 A 1) published on Nov. 7, 2019, in view of Holt et al. (US 2014/0195519 A1) published on Jul. 10, 2014.


Claim 16, Somaiya discloses the method of claim 1. Somaiya does not explicitly teach: further comprising: generating, based on the privacy measure associated with the submission of the search query, a prompt to solicit a user selection associated with whether the search query should be included in the subset; and causing the prompt to be presented to the user via the client device or the additional client device.
On the other hand, Holt teaches: generating, based on the privacy measure associated with the submission of the search query, a prompt to solicit a user selection associated with whether the search query should be included in the subset; and causing the prompt to be presented to the user via the client device or the additional client device (par. 0037, a user selects query suggestion using input device, the selected query is set as a query segment of the search query).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the query suggestion of Holt to the method of Somaiya to produce an expected result of selecting historical queries for inclusion. The modification would be obvious because one of ordinary skill in the art would be motivated to select suggested queries based on user needs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAHCEN ENNAJI/               Examiner, Art Unit 2156                                                                                                                                                                                         
/TAMARA T KYLE/             Supervisory Patent Examiner, Art Unit 2156